Citation Nr: 1241302	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-15 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Whether the reduction of the 40 percent rating for bilateral hearing loss was proper, to include entitlement to a current rating in excess of 10 percent.

3.  Entitlement to an effective date earlier than November 9, 2010, for the awards of service connection for intervertebral disc syndrome with degenerative arthritis of the cervical spine, and its associated neurological abnormalities involving the right C5-T1 nerve roots.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Diego, California.  

The hearing loss claims on appeal were initiated with the Veteran's May 2010 filing for an increased rating for the disability, then evaluated as 40 percent disabling.  In response to his claim, the Veteran was afforded a VA examination to ascertain the current severity of the disability.  Upon obtaining the results of a July 2010 VA examination, the RO proposed a rating reduction.  The reduction was implemented in a September 2010 rating decision, which the Veteran appealed.  Given this history, the Veteran has essentially pursued a two-pronged issue involving the propriety of the rating reduction, as well as his entitlement to an increased rating for bilateral hearing loss.  The Board has characterized the issues accordingly. 

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Additional development is needed before the appeal can be properly adjudicated.

With regard to the service connection claim, in the Veteran's VA Form 9 (substantive appeal) received in May 2009, he requested a BVA hearing at his local VA office.  In a March 2010 Hearing Options Form, he reiterated his request for a Travel Board Hearing.  In a September 2011 letter, the Veteran again requested a hearing in front of the travel board for his lower lumbar strain claim.  

Aside from a February 2010 letter generically addressing hearing options, it does not appear the RO has responded in any way to the Veteran's requests for a hearing.  A claimant has a right to a hearing before the Board.  See 38 C.F.R. § 20.700(a), (e) (2012).  It is the RO's responsibility to schedule such hearings.  As such, the claim for entitlement to service connection for a low back injury must be remanded in order to accommodate the Veteran's request for a hearing.  Notably, the Veteran has not requested a hearing in connection with his hearing loss claims.  See February 2012 VA Form 9.

With regard to the claims involving the propriety of the rating reduction and entitlement to an increased rating for hearing loss, the Board finds that clarification of the evidence is required to properly adjudicate the claims.  Initially, pursuant to results of a March 2007 audiological examination, the Veteran was awarded a 40 percent rating for his bilateral hearing loss in an April 2007 rating decision.  In May 2010 the Veteran sought an increased rating, contending his hearing loss had worsened.  A VA examination was conducted in July 2010.  Results of this examination revealed that a 10 percent rating was warranted for the Veteran's bilateral hearing loss, due primarily to a markedly increased speech recognition score of 98 percent in the left ear.

Other evidence from this time, however, consists of a March 2010 private audiogram and an October 2010 VA audiogram.  The results of these audiograms reveal results consistent with those originally obtained in March 2007.  Speech recognition scores were 60 percent bilaterally in March 2010, and 65 percent bilaterally in October 2010.  However, these audiograms and their accompanying reports do not indicate if the results were obtained using the Maryland CNC speech discrimination test as VA regulations require.  See 38 C.F.R. 4.85(a). 

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court of Appeals for Veterans Claims held that VA has a duty to return for clarification unclear or insufficient private examination reports or VA progress notes where it was unclear whether speech discrimination testing was conducted using the Maryland CNC test, or, the Board must explain why such clarification is not needed.  The Board finds it cannot fairly adjudicate the issue of whether the Veteran's bilateral hearing loss has improved, or whether a higher rating is warranted, without clarification of these tests.  The March 2010 private examiner should additionally be asked to numerically interpret the graphical results of the audiogram conducted, as the matter must be remanded anyway.  

With regard to the earlier effective date claim, in a July 2011 rating decision, service connection was granted for intervertebral disc syndrome of the cervical spine and a 10 percent evaluation was assigned, effective November 9, 2010.  A separate rating was also awarded for the accompanying neurological impairments involving right C5-T1 nerve roots, effective November 9, 2010.  In a September 2011 VA Form 21-4138, the Veteran disagreed with the effective date assigned by this decision, and requested that the effective date correspond to the date his Form 9 was filed.  Parenthetically, the Board presumes that the Form 9 referred to is the May 2009 VA Form 9 filed in connection with his appeal for a low back injury, as an appeal of the claim for a cervical spine disability was never pursued.  Regardless,
where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC with respect to the issues of entitlement to effective dates earlier than November 9, 2010, for the awards of service connection for intervertebral disc syndrome with degenerative arthritis of the cervical spine, and its associated neurological abnormalities involving the right C5-T1 nerve roots.  The Veteran and his representative should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues. 

2.  Contact the Veteran and request that he provide any additional information or authorization forms necessary to allow the RO/AMC to contact Syed F. Ahsan, M.D. of Desert Ear, Nose, & Throat for clarification of the March 2010 audiogram.  Thereafter, ask Dr. Ahsan to state whether or not the Maryland CNC speech discrimination test was used in conducting the March 2010 audiogram.  Also request Dr. Ahsan to translate the graphical results of the audiogram into numerical form.

3.  Ask Audiologist Crystal Mata of the Loma Linda VA Medical Center to state whether or not the Maryland CNC speech discrimination test was used in conducting the October 2010 audiogram.  The audiologist should also be asked if it is possible to reconcile the differences in speech recognition findings that have been recorded, particularly with regard to the left ear.

4.  Thereafter, the RO should readjudicate the claims on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

5.  Then to the extent the benefits have not been granted, appellant and his representative should be scheduled for a travel board hearing as to any remaining issues in accordance with applicable provisions.  The case should then be returned to the Board in accordance with applicable regulations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



